       Case 2:19-cv-02100-DMC Document 20 Filed 06/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSH D. BLAND,                                      No. 2:19-CV-2100-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    STATE OF CALIFORNIA, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court are plaintiff’s motions for leave to file a first

19   amended complaint. See ECF No. 18 and No. 19.

20                  The Federal Rules of Civil Procedure provide that a party may amend his or her

21   pleading once as a matter of course within 21 days of serving the pleading or, if the pleading is

22   one to which a responsive pleading is required, within 21 days after service of the responsive

23   pleading, see Fed. R. Civ. P. 15(a)(1)(A), or within 21 days after service of a motion under Rule

24   12(b), (e), or (f) of the rules, whichever time is earlier, see Fed. R. Civ. P. 15(a)(1)(B). In all

25   other situations, a party’s pleadings may only be amended upon leave of court or stipulation of all

26   the parties. See Fed. R. Civ. P. 15(a)(2).

27   ///

28   ///
                                                         1
       Case 2:19-cv-02100-DMC Document 20 Filed 06/02/20 Page 2 of 2

 1                  In this case, leave of court is not required because plaintiff’s original complaint

 2   has not been served and no responsive pleading or motion to dismiss has been filed. Plaintiff’s

 3   motions for leave to amend are, therefore, denied as unnecessary. Because no amended

 4   complaint has been filed, plaintiff is cautioned that the action will proceed on plaintiff’s original

 5   complaint if a first amended complaint is not filed within 30 days of the date of this order.

 6                  IT IS SO ORDERED.

 7

 8   Dated: June 2, 2020
                                                            ____________________________________
 9                                                          DENNIS M. COTA
10                                                          UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
